                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


 UNITED STATES OF AMERICA,                         MEMORANDUM DECISION AND
                                                   ORDER
                        Plaintiff,
 v.                                                Case No. 2:18-cr-00254

 GARY MARK HILL,                                   District Judge Dale A. Kimball

                        Defendant.


       Defendant Gary Mark Hill filed a Motion to Dismiss based on violations of the Speedy

Trial Act. The court granted the Defendant’s motion and allowed the parties to submit additional

briefing on whether the court should dismiss the indictment with or without prejudice. On

December 11, 2018, the court held a hearing on the issue of prejudice. Based on the briefing and

the arguments at the hearing, the court issues this memorandum decision and order dismissing

the indictment without prejudice.

                                     FACTUAL BACKGROUND

       On January 5, 2018, the United States filed a Felony Information against Defendant

alleging a violation of 18 U.S.C. § 922(a)(1)(A), Dealing in Firearms Without a License. The

Defendant made an initial appearance before the court on March 9, 2018. The parties informed

the court that they had reached a negotiated settlement; that Defendant waived indictment; and

that the Defendant sought to plead guilty to the charge. Transcript of March 9, 2018 Initial

Appearance before Magistrate Judge Wells at pages 4-5 and 9-10. Defendant was arraigned on

the Felony Information on March 9, 2018.

       On April 12, 2018, the court scheduled a Change of Plea Hearing to be heard before

Judge Kimball on May 8, 2018. At the May 8, 2018 hearing, Mary Corporon, the Defendant’s
counsel at the time, moved to withdraw as counsel. Jay M. Philpot requested to be substituted in

as counsel for the Defendant. Mr. Philpot informed the court that his client did not intent to plead

guilty to the Felony Information as anticipated. Mr. Philpot explained that he was trying to get up

to speed as quickly as possible. Mr. Philpot requested a trial date in November of 2018 because

he had pretrial motions he wanted to file and because he had a two-month federal jury trial

beginning in September. The Court expressed concern about Speedy Trial problems with a

November trial setting. Mr. Philpot agreed that the time between May 8, 2018 and the new trial

date should be excluded for purposes of the Speedy Trial calculations based upon the “ends of

justice” if the trial was pushed back to November. The court stated, “I think your suggestion is a

good one.” May 8, 2018 Transcript at pages 5-6.

       Defendant was indicted by a Grand Jury on May 16, 2018. The Indictment charged

Defendant with two counts. Count 1 alleges a violation of 26 U.S.C. § 5861(a), Unlawfully

Engaging in the Business of Importing and Dealing Machineguns; Count 2 alleges a violation of

18 U.S.C. § 922(o), Illegal Possession and Transfer of Machineguns. The United States moved to

dismiss the Felony Information on June 14, 2018 and the court granted the motion that same day.

Defendant appeared before Magistrate Judge Paul M. Warner on June 13, 2018. Defendant was

arraigned on the Indictment. Mr. Philpot asked Magistrate Judge Warner for a trial date “at least”

as early as November 2018. Mr. Philpot cited reasons related to continuity of counsel. Mr.

Philpot stated, “I’m not sure if this is helpful, but we would understand and agree that the time

would be waived.” The Magistrate Judge declined the request for a continuance and scheduled

the trail on August 20, 2018.

       The United States filed proposed jury instructions, a proposed verdict form, and a

proposed witness list on July 16, 2018. On July 17, 2018, counsel for the United States informed
Mr. Philpot that he had yet to formally enter his appearance. On July 19, 2018, Chambers

emailed the parties asking that Mr. Philpot file a notice of appearance right away. On July 22,

2018, Mr. Philpot entered his formal appearance.

       On August 17, 2018, Defendant filed a motion to continue the August 20, 2018 jury trial.

That same day the United States filed a supplemental motion to exclude time for purposes of

Speedy Trial computation. On August 20, 2018, the court granted the motion to continue and

excluded time between July 30, 2018 and December 10, 2018.

       On November 27, 2018, the court granted the Defendant’s motion to dismiss based on

speedy trial act violations and further ordered the parties to brief whether the indictment should

be dismissed with or without prejudice.

                                           DISCUSSION

       The district court retains broad discretion whether to dismiss the indictment with or

without prejudice. U.S. v. Abdush-Shakur, 465 F.3d 458, 462 (10th Cir. 2006). Pursuant to 18

U.S.C. § 3162(a)(1)(2), “[i]n determining whether to dismiss the case with or without prejudice,

the court shall consider, among others, each of the following factors: the seriousness of the

offense; the facts and circumstances of the case which led to the dismissal, and the impact of a

reprosecution on the administration of this chapter and on the administration of justice.”

“Prejudice to the defendant is among the other factors the text of § 3162 directs the court to

consider.” U.S. v. Abdush-Shakur, 465 F.3d at 462. “Where the delay caused by the government

is unintentional and the district court takes it upon itself to share in the blame for the delay, the

administration of justice is not served by dismissal with prejudice.” Id. at 464.

       The court finds that this case should be dismissed without prejudice. The Speedy Trial

Act was violated for multiple reasons, including because of the conduct of the Defendant and his
counsel. The Defendant maintained that he was going to change his plea but failed to do so at the

change of plea hearing. The government indicated that it would accommodate Defense Counsel’s

trial schedule by agreeing to continue the trial to November of 2018, however, the parties failed

to file a continuance. Further, it appears that Magistrate Judge Warner mistakenly calculated the

Speedy Trial Act deadlines based on the new indictment, instead of the date of the Change of

Plea hearing. There was no malfeasance by the government that caused the Speedy Trial Act to

run and the Defendant was not prejudiced by the actions of the United States.

       Further, the Tenth Circuit has explained that if “the court determines the offense

committed by the defendant is serious, this factor weighs in favor of dismissing without

prejudice.” United States v. Saltzman, 984 F.2d 1087, 1093 (10th Cir. 1993). The seriousness of

Defendant’s crimes weighs in favor of dismissal without prejudice. The indictment alleges two

serious felony violations. Count 1 charges a violation of 26 U.S.C. § 5861(a), Unlawfully

Engaging in the Business of Importing and Dealing Machineguns, which is punishable by up to

ten years imprisonment and a fine of up to $250,000.3839 Count 2 charges a violation of 18

U.S.C. § 922(o), 40 Illegal Possession and Transfer of Machineguns, which is punishable by up

to ten years imprisonment and a fine of up to $250,000. More specifically, Defendant is charged

with purchasing machinegun conversion devices for Glock handguns and repeatedly reselling the

devices to undercover ATF agents for approximately $250 each. The charges against the

Defendant are serious and this factor therefore also weighs in favor of dismissing without

prejudice.

       Accordingly, The Defendant’s Motion to Dismiss based on Speedy Trial Act violations is

GRANTED without prejudice. The charges against the Defendant are serious, the facts and
circumstances that led to the dismissal involved unintentional mistakes from the Defendant, the

government, and the court, and there is minimal prejudice in reprosecution.

                                           CONCLUSION

       Based on the above reasoning, the Defendant’s indictment is dismissed without prejudice.

       Dated this 17th day of December 2018.

                                            BY THE COURT:


                                            ____________________________________
                                            DALE A. KIMBALL,
                                            United States District Judge
